X
                                     {v_x WV^VP                                 PD-1501-14
        FILEDIN
COURT OF CRIMINALAPPEALS

       Mav 14 2015
                                  ofvfo
                                  ^A
                                    \^
                                          >' A' "
                                               W^*
                                                   V
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                              Transmitted 5/14/2015 9:50:38 AM
                                                                Accepted 5/14/2015 9:52:40 AM

   ABEL ACOSTA, CLERK           PD-1501-14                                     ABEL ^IrK
  ROBERT W. CORNWELL                       §           IN THE TEXAS
                                           §
  v.                                       §           COURT OF
                                           §
  THE STATE OF TEXAS                       §           CRIMINALAPPEALS


                     APPELLANT'S MOTION FOR LEAVE
                     OF COURT TO FILE REPLY BRIEF

  TO THE HONORABLE JUDGES OF SAID COURT:

         NOW COMES, the Appellant, Robert William Cornwell, and

  submits this motion for leave of court to file a reply brief and would

  show the following:

                                      I.


         Appellant requests thirty days in which to file a reply brief in

  the above-listed matter in response to the State's Brief filed on May

   11,2015.

                                     II.


         Appellant believes that a reply brief is exceptionally important

  in light of the entirely new arguments raised by the State in its brief

  in response. Because the State has advanced these arguments for the

  very first time in its brief in response, it is necessary for Appellant to
reply to explain why these arguments are every bit as meritless as

those raised by the State before the Court of Appeals.

     Accordingly, Appellant prays that this motion for leave of court

to file reply brief be granted and the reply brief be due by June 13, 2015.

                                    Respectfully submitted,


                                           /s/ Bruce Anton
                                    Bruce Anton
                                    Bar Card No. 01274700
                                    ba@sualaw.com



                                        /s/ Brett Ordiway
                                    BRETT ORDIWAY
                                    Bar Card No. 24079086
                                    bordiway@sualaw.com

                                    SORRELS, UDASHEN & ANTON
                                    2311 Cedar Springs Road
                                    Suite 250
                                    Dallas, Texas 75201
                                    (214)-468-8100 (office)
                                    (214)-468-8104 (fax)

                                    Attorneys for Appellant




                                     -2-
                        Certificate of Service


      I, the undersigned, hereby certify that a true and correct copy of
the foregoing Appellant's Motion for Leave of Court to File Reply Brief
was served to the Montgomery County District Attorney's Office and the
State Prosecuting Attorney via electronic service on May 14, 2015.


                                      /s/ Bruce Anton
                                 Bruce Anton